Citation Nr: 0336909	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961, and from November 1961 to August 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in October 1999, which denied a claim of 
entitlement to service connection for a low back disorder and 
a lung disorder. 


REMAND

A review of the service medical records shows that the 
veteran was treated for respiratory and low back problems 
during both periods of active duty.  The veteran failed to 
report for VA examinations scheduled in February 2002 and 
2003.  He has indicated that he is too ill to travel.  This 
is confirmed by the available medical evidence.  As such, the 
Board finds that additional development is warranted.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, on September 22, 2003, invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C. § 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO is requested to forward the 
veteran's claims folder to a VA 
orthopedist and a pulmonary specialist 
for review and for an opinion regarding 
the etiology of the disabilities in 
issue.  Inform the examiners that due to 
ill health the veteran is unable to 
appear for the evaluations.  Following 
their review of the claims folder it is 
requested that the orthopedist and 
pulmonary specialist render opinions as 
to whether it is as likely as not that 
the veteran's low back disorder and 
pulmonary disorders are related to the 
inservice complaints and findings, 
respectively.  A complete rational for 
any opinion expressed should be included 
in the report.

3.  Thereafter, the RO should re-adjudicate 
the issues on appeal.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




